Correspondence Document November 15, 2013 Via EDGAR Tia L. Jenkins Senior Assistant Chief Accountant Office of Beverages, Apparel, and Mining Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Coach, Inc. Form 10-K for the Fiscal Year Ended June 29, 2013 Filed August 22, 2013 File No. 001-16153 Dear Ms. Jenkins: Pursuant to our telephone call today regarding the staff (the “Staff”) of the U.S. Securities and Exchange Commission’s(the “Commission”) November 7, 2013 letter (the “Letter”) to Coach, Inc. (the “Company”) setting forth the Commission’s comments to the Company’s Form 10-K for the fiscal year ended June 29, 2013, this letter servesto confirmthe Staff’sagreement that the Company shall have until November 27, 2013 to file its response to the Letter. Thank you for your assistance in this matter.If you should have any questions on the foregoing, please call the undersigned at (212) 615-2436. Sincerely, /s/ David E. Howard David E. Howard Associate General Counsel and Assistant Corporate Secretary cc: Jane Nielsen, Executive Vice President and Chief Financial Officer, Coach, Inc. Melinda Brown, Senior Vice President and Controller, Coach, Inc. , NY 10001TELEPHONE
